       Case
        Case3:16-md-02741-VC
              3:16-cv-00525-VC Document
                                Document4274-1
                                         136 Filed
                                               Filed
                                                   02/26/19
                                                     06/20/19Page
                                                              Page1 of
                                                                    1 of
                                                                       33



                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC

                                                   PRETRIAL ORDER NO. 91:
 This document relates to:
                                                   ORDER SANCTIONING
 Hardeman v. Monsanto, 3:16-cv-00525-VC            MR. HARDEMAN’S COUNSEL

                                                   Dkt. No. 2802




       Mr. Hardeman’s counsel, Aimee Wagstaff, committed several acts of misconduct during

her opening statement.

       First, she spoke to the jury about what Phase 2 of the trial would involve, despite a clear

understanding among the parties that this would be off limits, as reflected in the numerous in-

court discussions on the issue, as well as the jury instruction the Court hashed out with the

parties and gave to the jury before opening statements.

       Second, she spent a significant amount of time at the beginning of her opening detailing

Mr. Hardeman’s personal history and the circumstances surrounding when he learned he had

cancer, even though this information is clearly not relevant to Phase 1. She continued this

discussion even after the Court instructed her to move on to matters relevant to Phase 1. This

forced the Court to call a sidebar to warn Wagstaff again.

       Third, the Court ruled pretrial that the 1985 Gingerich memo and other similar internal

documents “are likely to waste time and distract the jury under Rule 403,” but stated that the

Court might later “reevaluate whether they may be introduced.” See Dkt. No. 2775. Despite this,
       Case
        Case3:16-md-02741-VC
              3:16-cv-00525-VC Document
                                Document4274-1
                                         136 Filed
                                               Filed
                                                   02/26/19
                                                     06/20/19Page
                                                              Page2 of
                                                                    2 of
                                                                       33



Wagstaff quoted the Gingerich memo and other similar internal Monsanto documents to the jury,

and included excerpts from those documents on her slides.

       Fourth, the Court issued a pretrial ruling strictly limiting the evidence that would be

admissible about IARC during Phase 1, but Wagstaff violated this by attempting to go into detail

about IARC’s analysis and the process by which it reached its conclusion.

       Fifth, Wagstaff violated the Court’s bifurcation order and its pretrial evidentiary ruling

limiting evidence about the EPA’s analysis of glyphosate by attempting to tell the jury that the

EPA is vulnerable to political shifts and has had internal disagreement on this issue.

       Finally, Wagstaff violated this Court’s ruling on specific causation testimony by making

statements about the quantitative conclusions relating to dose response that one can draw from

the Eriksson and McDuffie studies.

       Taken together, the first five violations were intentional and committed in bad faith.

These were not slips of the tongue – they were included in the slides Wagstaff and her team

prepared and used for her opening statement, and they were on issues that Wagstaff and her team

have made clear throughout the pretrial proceedings they believe are important for the jury to

hear at the same time it hears the evidence on causation. Nor were the violations borderline –

they were obvious violations of both the letter and spirit of the Court’s pretrial rulings. This is

particularly true with respect to the third, fourth, and fifth violations, and these violations were

on important substantive matters. It is at least possible that the sixth violation did not reflect bad

faith, and the Court will assume so, even though this assumption is questionable given the

numerous other violations. Pursuant to the Court’s inherent authority to control attorney conduct

in the courtroom and ensure a fair trial, Wagstaff is sanctioned $500 for her bad faith conduct

during her opening statement. She is ordered to submit a check payable to the Clerk of the Court
       Case
        Case3:16-md-02741-VC
              3:16-cv-00525-VC Document
                                Document4274-1
                                         136 Filed
                                               Filed
                                                   02/26/19
                                                     06/20/19Page
                                                              Page3 of
                                                                    3 of
                                                                       33



within seven day of this order.

       In addition, because the violations were premeditated, it appears that the other members

of the trial team should be sanctioned as well. However, to avoid further distracting plaintiffs’

counsel from trial preparations, the Court will postpone further consideration of this issue until

after the trial has concluded (although additional misconduct during trial will likely result in

further proceedings during trial). Within 14 days of the end of trial, Wagstaff is ordered to file a

declaration identifying every attorney who participated, even in a minimal way, in the

preparation of her opening statement. All such attorneys must be identified, even if they have not

appeared at trial. And each of those attorneys is ordered to show cause why they too should not

be sanctioned under the Court’s inherent authority for this misconduct. Written responses from

these attorneys are due within 21 days of the end of trial.

       IT IS SO ORDERED.

Date: February 26, 2019                                       ___________________________
                                                              Honorable Vince Chhabria
                                                              United States District Court
